PER CURIAM.
We agree with the appellant ex-husband that, under the terms of the parties’ property settlement agreement, the partial liquidation of the fund in question did not trigger the appellee ex-wife’s right to her distributive share of the entire fund.1 The order under review, which reflects the trial court’s contrary conclusion, is therefore vacated without prejudice to the entry of a judgment reflecting the appellee’s entitlement to her share of the proceeds of a liquidation of the entire fund.
Vacated with directions.

. Some $300,000.00 of the approximately $1,000,000.00 fund was "liquidated” in the transaction at issue in this case. Under the agreement, however, the husband was to receive the first $483,000.00 of the proceeds of a complete liquidation, with only the remainder split between the parties.